Citation Nr: 0701775	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  99-03 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.  

2. Entitlement to an initial rating higher than 10 percent 
for the residuals of a left knee injury from March 25, 1997, 
to April 10, 2002.  

3. Entitlement to an initial rating higher than 30 percent 
for the residuals of a left knee injury from April 11, 2002, 
and an initial rating higher than 10 percent for left knee 
arthritis from May 1, 2002. 

4. Entitlement to a rating higher than 30 percent for the 
residuals of fractures of the right fourth and fifth fingers.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD
E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1966 to February 1970 and from June 1971 to May 1975.  
The veteran also had a subsequent period of service in a 
reserve component.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 1998 and January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.                    

In October 2004, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed with respect to the claims for increase, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for left ear hearing loss 
and for a hiatal hernia with gastroesophageal reflux disease 
were originally on appeal, but the RO granted service 
connection for the disabilities in rating decisions in 
January 2006 and May 2006 rating, respectively.  Therefore, 
these issues are no longer before the Board.  

The issue of service connection for right ear hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. For the period of time from March 25, 1997, to March 24, 
2002, there was slight impairment of the left knee with 
normal flexion and extension.  

2. VA records show that on March 25, 2002, range of motion of 
the left knee was from 20 to 95 degrees.  

3. From March 25, 2002, there is no evidence of left knee 
ankylosis and from May 1, 2002, flexion is greater than 60 
degrees and extension is not limited to 5 degrees or greater. 

4. The residuals of fractures of the right fourth and fifth 
fingers equate to amputation of the fingers at the 
metacarpophalangeal joint without resection of the metacarpal 
bones.  

CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for the residuals of a left knee injury from March 25, 1997, 
to March 24, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostics Code 5257, 5260, 5261 (2006).    

2. The criteria for an initial rating of 30 percent for the 
residuals of a left knee injury from March 25, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2006).    

3. The criteria for an initial rating higher than 30 percent 
for the residuals of a left knee injury from March 25, 2002, 
have not been met, and the criteria for an initial rating 
higher than 10 percent for left knee arthritis from May 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2006).  

4. The criteria for a rating higher than 30 percent for the 
residuals of fractures of the right fourth and fifth fingers 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5151 (2006).




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the underlying claim for service connection for 
the residuals of a left knee injury was adjudicated prior to 
the enactment of the VCAA in November 2000.  The RO did 
provide post-adjudication VCAA notice by letters dated in 
June 2002, November 2004, and August 2005.  In addition, in 
regard to the veteran's increased rating claim for the 
residuals of fractures of the right fourth and fifth fingers, 
the RO provided the veteran both pre- and post-adjudication 
VCAA notice by letters in June 2002, October 2002, November 
2004, and August 2005.  



In the aforementioned letters, the veteran was notified of 
the evidence needed to substantiate the claims for increase, 
namely, that the disabilities had gotten worse.  The veteran 
was informed that VA would obtain VA records and records of 
other Federal agencies and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The letters 
included the general provision for the effective date of the 
claims, that is, the date of receipt of the claims.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the VCAA notices did not include the 
degree of disability assignable, at this stage of the appeal, 
when the veteran already has notice of the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the 
claims, and any deficiency as to VCAA compliance regarding 
these claims is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).     

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notices as evidenced by the supplemental statements 
of the case in September 2002, January 2004, April 2004, and 
May 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records, VA records, and 
private medical records.  The RO has also afforded the 
veteran VA examinations in June 1997, December 2002, March 
2004, and December 2005.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

1. Residuals of a Left Knee Injury
Factual Background

The service medical records show that in November 1972 the 
veteran twisted his left knee while playing hockey.  He was 
subsequently diagnosed with an osteochondral fracture of the 
left patella.  In March 1973, he was diagnosed with a torn 
medial meniscus of the left knee.  



In June 1997, the veteran underwent a VA examination.  At 
that time, he stated that he had left knee pain and swelling 
and that the knee would "lock up."  Upon physical 
examination, there was full range of motion.  Upon 
neurological examination, the veteran's coordination was good 
and his reflexes were normal.  There was decreased ability to 
walk on his toes and heels secondary to pain in his ankles 
and legs.  The diagnosis was left knee pain with no 
abnormality seen. 

In a rating decision in January 1998, the RO granted service 
connection for the residuals of a left knee injury and 
assigned a noncompensable rating under Diagnostic Code 5257, 
effective from March 25, 1997. 

VA records from September 1998 to March 2002 show that in 
September 1998 the veteran was treated for complaints of 
intermittent left knee locking.  The veteran stated that he 
had chronic left knee pain and occasional effusion.  Range of 
motion of the knee was from zero to 140 degrees.  The 
McMurray's, Lachman's, and the drawer tests were all 
negative.  There was no medial joint line tenderness.  There 
was mild tenderness on internal and external rotation of the 
left knee.  An x-ray of the left knee was normal.  In January 
2002, the veteran underwent a follow-up evaluation.  On 
physical examination, there was localized tenderness.  Range 
of motion was normal, and there was no effusion.  On March 
25, 2002, the veteran underwent physical therapy for his left 
knee.  At that time, the veteran stated that his left knee 
would lock and he was not able to run.  Range of motion of 
the left knee was from 20 to 95 degrees.  

In a rating decision in March 2002 rating, the RO increased 
the rating for the left knee disability to 10 percent 
disabling under Diagnostic Code 5257, effective from March 
25, 1997.  

VA records from April to June 2002 show that on April 11, 
2002, the veteran underwent a follow-up evaluation.  At that 
time, range of motion of the left knee was from 20 to 95 
degrees.  There was medial joint line tenderness with 
palpation and valgus stress.  The McMurray's test was 
positive.  Lachman's and varus/valgus 


stress testing were negative.  An X-ray of the left knee was 
negative.  In May 2002, a magnetic resonance imaging revealed 
a tear in the medial meniscus and degenerative changes.  The 
cruciate ligaments were intact. 

In a rating decision in August 2002, the RO increased the 
rating for the left knee to 30 percent disabling, effective 
from April 11, 2002.  The RO based its decision on the range 
of motion findings noted on April 11, 2002, in the VA 
records.   

VA records from April 2002 to January 2004 show that in April 
2003 the veteran stated that he had left knee locking 
primarily on running or squatting.  Range of motion of the 
left knee was from zero to 140 degrees.  There was no 
effusion, and the collateral ligaments were intact.  There 
was tenderness on McMurray's testing. The drawer test was 
negative.  In January 2004, an arthroscopy of the left knee 
revealed grade I chondromalacia of the patella.  

In a rating decision in February 2004, the RO assigned a 
temporary total rating for convalescence for one month 
following surgery of the left knee in January 2004 and at the 
termination of the temporary total rating, a 30 percent 
rating was assigned.

On VA examination in March 2004, the veteran stated that he 
had left knee pain, swelling, and locking.  He stated that he 
was unable to run and that he avoided squatting.  Range of 
motion of the left knee was from zero to 110 degrees.  There 
was discomfort throughout the range of motion, especially at 
the end of flexion and extension.  According to the examiner, 
flare-ups caused by locking and swelling would decrease the 
range of motion as well as the function of the joint.  The 
McMurray's test was painful.  There was no instability.  
There was no abnormal movement, but there was guarding of 
movement upon doing the McMurray's test.  There was no 
ankylosis.  The examiner noted that although the MRI had 
shown a tear in the medial meniscus and degenerative changes, 
the arthroscopic surgery in January 2004 showed no meniscus 
tear, as well as normal ligaments.  According to the 
examiner, the surgery showed only grade I chondromalacia.  

In June 2004, the veteran testified that he had left knee 
pain, swelling, and locking and that when his left knee 
locked, he fell.  The veteran stated that he had locking 
episodes at least twice a week and that he took medication 
for pain.  

On VA examination in December 2005, the veteran stated that 
on occasion he used a cane or wore a left knee brace.  The 
pertinent findings were flexion to 100 degrees with pain and 
guarding and extension to minus 10 with pain.  The examiner 
noted that the pain was present, but did not limit function 
or motion any further than described.  There was mild genu 
valgus deformity of the left knee and mild tenderness.  There 
was no left knee effusion or redness.  The ligaments were 
stable to varus/valgus testing.  The anterior and posterior 
cruciate ligaments were stable to Lachman's and Drawer's 
testing.  The McMurray's test was painful.  The veteran's 
gait was limping, favoring the left knee.  There was no 
ankylosis.  An X-ray of the left knee revealed no significant 
bone or joint abnormality.  The examiner noted that there had 
been no interval change since the X-ray in April 2002.  

In a rating decision in January 2006, the RO granted a 
separate 10 percent rating under Diagnostic Code 5010, 
effective from May 1, 2002, for left knee arthritis with 
painful motion.

Analysis

The service-connected left knee disability is rated under 
Diagnostic Code 5257.  

Under Diagnostic Code 5257, the criteria for a 20 percent 
rating are moderate recurrent subluxation or lateral 
instability.  The criteria for a 30 percent rating, which is 
the maximum schedular rating under Diagnostic Code 5257, are 
severe recurrent subluxation or lateral instability. 

Since the veteran disagreed with the initial rating following 
the initial grant of service connection for the left knee, 
the Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119 (1999).        

As previously stated, the RO increased the rating for the 
left knee 10 percent disabling under Diagnostic Code 5257, 
effective from March 25, 1997.  In addition, the RO increased 
the rating to 30 percent disabling, effective from April 11, 
2002.  

VA records show that on April 11, 2002, range of motion of 
the left knee was from 20 to 95 degrees, the finding of which 
was the basis for the increase to 30 percent. Prior to April 
11, 2002, on March 25, 2002, it was also reported that range 
of motion of the left knee was from 20 to 95 degrees.  In 
light of the two similar findings and consistent with the 
record, the Board finds that the evidence supports a grant of 
a 30 percent rating for the left knee, effective from March 
25, 2002.     

For the period from March 25, 1997, to March 24, 2002, the 
Board finds that an initial rating higher than 10 percent is 
not warranted under Diagnostic Code 5257.  The criteria for 
the next higher rating, 20 percent, under Diagnostic Code 
5257 is moderate recurrent subluxation or lateral 
instability.  On the basis of the findings on VA examination 
in June 1997 and in the VA records in 1998, no instability 
was found.  And therefore there is no factual basis for a 
rating higher than 10 percent under Diagnostic Code 5257 for 
the period of time from March 25, 1997, to March 24, 2002.  

A separate rating may be assigned for either limitation of 
flexion or extension. Under Diagnostic Code 6260, limitation 
of flexion to 45 degrees warrants a 10 percent rating.  Under 
Diagnostic Code 5261, limitation of extension to 10 degrees 
warrants a 10 percent rating.  

Normal knee motion is from zero degrees to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006).  

On VA examination in June 1997, there was full range of 
motion. In addition, VA records show that in September 1998, 
the range of motion of the knee was from zero to 140 degrees.  
Moreover, in January 2002, range of motion of the left knee 
was normal.   

In light of the above, as neither flexion was limited to 45 
degrees, nor extension limited to 10 degrees, considering 
functional loss due to pain, the criteria for a separate, 
compensable rating for limitation of either flexion or 
extension had not been met for the period of time from March 
25, 1997, to March 24, 2002.       

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent for the residuals of left knee injury, from 
March 25, 1997, to March 24, 2002.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  Gilbert v Derwinski, 1 
Vet. App. 49 (1990).     

As for an initial rating higher than 30 percent for the 
residuals of a left knee injury from March 25, 2002, the RO 
has assigned a separate 10 percent rating under Diagnostic 
Code 5010, effective from May 1, 2002, for left knee 
arthritis with painful motion, which encompasses limitation 
of flexion and extension.  Therefore, the veteran's left knee 
arthritis will also be considered in this decision.     

Since March 25, 2002, a 30 percent rating under Diagnostic 
Code 5257 has been assigned, which is the maximum schedular 
rating for severe recurrent subluxation or lateral 
instability. 

In order to warrant a rating higher than 30 percent, the 
evidence must show ankylosis of the knee in flexion between 
10 degrees and 20 degrees. 

As for a separate rating higher than 10 percent for arthritis 
under Diagnostic Code 5010, arthritis is rated on the basis 
of limitation of motion for the specific joint, in this case, 
the knee.  If limitation of motion does not meet the criteria 
for a compensable rating under the appropriate diagnostic 
codes, a 10 percent rating is assigned for painful motion. 

The appropriate diagnostic codes for limitation of the knee 
are Diagnostic Code 5260 (limitation of flexion) and 
Diagnostic Code 5261 (limitation of extension).

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating for limitation of flexion is flexion limited to 45 
degrees. Under Diagnostic Code 5261, the criterion for a 10 
percent rating for limitation of extension is extension 
limited to 5 degrees.

On VA examination in March 2004, range of motion of the left 
knee was from zero to 110 degrees and the examiner stated 
that there was no instability and no ankylosis.  On VA 
examination in December 2005, range of motion of the left 
knee was from minus 10 degrees of extension to 100 degree of 
flexion with painful motion.  The examiner also stated that 
there was no ankylosis.  

As the evidence fails to demonstrate ankylosis of the knee or 
the requisite limitation of flexion to 45 degrees or greater 
or limitation of extension to 5 degrees or greater, the 
criteria for an initial rating higher than 30 percent under 
Diagnostic Code 5257 or initial separate compensable ratings 
for arthritis on the basis of limitation of flexion or 
extension under Diagnostic Code 5261 have not been met. And 
the current separate 10 percent rating for arthritis 
encompasses the primary finding of painful motion. 

As the preponderance of the evidence is against an initial 
rating higher than 30 percent for the residuals of left knee 
injury from March 25, 2002, and for an initial, separate 10 
percent rating for arthritis from May 1, 2002, the benefit-
of-the-doubt standard of proof does not apply.           

2. Residuals of Fractures of the Right Fourth and Fifth 
Fingers
Factual Background

The service medical records show that in April 1967 a horse 
stepped on the veteran's hand, resulting in a fracture of the 
right 5th metacarpal head.  

On VA examination in June 1997, the fourth and fifth fingers 
of the veteran's right hand were bent and could only be 
extended passively.    

In a rating decision in January 1998, the RO granted service 
connection for the residuals of fractures of the right fourth 
and fifth fingers and assigned a 10 percent rating under 
Diagnostic Code 5215, effective from March 25, 1997. 

In April 2002, the veteran filed his current claim for 
increase for the right fourth and fifth fingers.  

On VA examination in December 2002, the veteran stated that 
he had pain in his right hand since his original injury.  
According to the examiner, the veteran was right hand 
dominant.  The fourth finger of the right hand had evidence 
of a 40-degree loss of extension at the distal 
interphalangeal joint and evidence of loss of extension of 10 
degrees at the proximal interphalangeal joint.  Range of 
motion of the right small finger at the metacarpophalangeal 
joint showed flexion from zero to 90 degrees and at the 
proximal interphalangeal joint flexion was from 10 to 120 
degrees, and the distal interphalangeal joint flexion was 
from 40 to 80 degrees.  Examination of the fifth finger 
revealed evidence of loss of about 10 degree extension at the 
proximal interphalangeal joint.  The metacarpophalangeal 
joint flexion was from zero to 90 degrees.  The proximal 
interphalangeal joint flexion was from 10 to 120 degrees, and 
the distal interphalangeal joint flexion was from zero to 80 
degrees.        

VA records show that in November 2003 the veteran underwent 
an orthopedic consultation.  Following the physical 
examination, he was diagnosed with possible rupture of the 
extensor tendons of the fourth and fifth fingers of the right 
hand, secondary to a distal radial fracture, leading to 
inability to extend the fourth and fifth fingers.

On VA examination in March 2004, there were flexion 
contractures of the right fourth and fifth fingers at the 
metacarpophalangeal joint, the proximal interphalangeal 
joint, and the distal interphalangeal joint.  The fingers 
could be straightened fully passively and with a lot of 
resistance and with discomfort at the end of extension.  The 
veteran was unable to extend the fingers actively.  The tips 
of the fourth and fifth fingers were in contact with the 
thumb of the right hand in its 


transverse crease.  The veteran's grip was affected by the 
flexion contractures.  The examiner reported that the 
complicating flexion contractures of the two fingers, 
rendered the fingers useless and interfered with grip.   

In June 2004, the veteran testified that a VA surgeon had 
suggested that his right fourth and fifth fingers be 
amputated.    

On VA examination in December 2005, according to the examiner 
the veteran's fingers were useless to the veteran as they 
remained in a fully flexed position, curled into his hand.  
The examiner reported that the fingers were an impediment to 
the veteran's use of implements and that the veteran taped 
his fingers to the middle finger and used special gloves to 
accommodate the deformity.  The physical examination showed 
that the fourth and fifth fingers rested in flexed positions, 
curled up into the hand.  The fourth and fifth extensor 
tendons were atrophied and dysfunctional.  The fourth and 
fifth fingertips remained involuntarily touching the 
midpalmar crease.  The veteran was unable to actively grip 
with the fourth and fifth fingers.  The diagnosis was 
permanent flexion contractures of the right fourth and fifth 
fingers due to extensor tendon dysfunction.  The examiner 
stated that since the fingers were useless and actually 
hampered the veteran's use of implements and tended to be 
injured, the veteran would likely be benefited by having 
amputation of those two fingers at the metacarpophalangeal 
joint.      

In a rating decision in May 2006, the RO increased the rating 
to 30 percent disabling under Diagnostic Code 5151, effective 
from March 25, 1997.   

Analysis

The disability is currently rated as 30 percent disabling 
under Diagnostic Code 5151.  Under Diagnostic Code 5151, the 
amputation of the fourth and fifth fingers  together is 30 
percent disabling, which is the maximum schedular rating and 
equates to the finding on the last VA examination that the 
veteran's fingers are useless and that the veteran would 
likely benefit by having amputation of the fingers at the 
metacarpophalangeal joint. 

Diagnostic Code 5151 does provide for an additional 10 
percent rating if the amputation requires resection of the 
metacarpal bones with more than one-half the bone lost. 

As the VA examiner limited the benefit of the amputation to 
an amputation at the  metacarpophalangeal joint, the finding 
does not equate to an amputation, requiring resection of the 
metacarpal bones. 

Accordingly, the preponderance of the evidence is against a 
rating higher than 30 percent for the residuals of fractures 
of the right fourth and fifth fingers, and the benefit-of-
the-doubt standard of proof does not apply.  


ORDER

An initial rating higher than 10 percent for the residuals of 
a left knee injury from March 25, 1997, to March 24, 2002 is 
denied.  

Effective from March 25, 2002, an initial rating of 30 
percent for the residuals of a left knee injury is granted, 
subject to the laws governing payment of monetary benefits.  

An initial rating higher than 30 percent for the residuals of 
a left knee injury from March 25, 2002, and an initial higher 
than 10 percent for left knee arthritis from May 1, 2002, is 
denied.

A rating higher than 30 percent for the residuals of 
fractures of the right fourth and fifth fingers is denied.   

REMAND

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In October 2004, the Board remanded the claim of service 
connection for hearing loss.  On VA audiological examination 
in November 2005, the pertinent findings were speech 
discrimination percentages in the right ear of 100 percent at 
80 decibels and 86 percent at 70 decibels.  The examiner 
concluded that the veteran normal hearing in the right ear. 

Service connection for left ear hearing loss has already been 
granted. 

In order to clarify the apparent inconsistency between the 
findings and the conclusion by the VA examiner, under the 
duty to assist, the case is REMANDED for the following 
action:

1. Ensure compliance with Dingess 
v.Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
audiological examination to determine if 
he currently has hearing loss in the right 
ear for the purpose of VA disability 
compensation and, if so, whether the type 
of hearing loss is related to the 
veteran's exposure to aircraft engine 
noise or noise from a flight line, where 
he worked as an aircraft engine mechanic 
during service.  The claims folder must be 
made available to the examiner for review.  

3. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran should 
be provided a supplemental statement of 
the case, and the case should be returned 
to the Board.   


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


